Case 1:19-cv-04414-KAM-RLM Document 79-1 Filed 07/01/20 Page 1 of 126 PageID #: 1596




                                EXHIBIT A
Case 1:19-cv-04414-KAM-RLM Document 79-1 Filed 07/01/20 Page 2 of 126 PageID #: 1597
Case 1:19-cv-04414-KAM-RLM Document 79-1 Filed 07/01/20 Page 3 of 126 PageID #: 1598
Case 1:19-cv-04414-KAM-RLM Document 79-1 Filed 07/01/20 Page 4 of 126 PageID #: 1599
Case 1:19-cv-04414-KAM-RLM Document 79-1 Filed 07/01/20 Page 5 of 126 PageID #: 1600
Case 1:19-cv-04414-KAM-RLM Document 79-1 Filed 07/01/20 Page 6 of 126 PageID #: 1601
Case 1:19-cv-04414-KAM-RLM Document 79-1 Filed 07/01/20 Page 7 of 126 PageID #: 1602
Case 1:19-cv-04414-KAM-RLM Document 79-1 Filed 07/01/20 Page 8 of 126 PageID #: 1603
Case 1:19-cv-04414-KAM-RLM Document 79-1 Filed 07/01/20 Page 9 of 126 PageID #: 1604
Case 1:19-cv-04414-KAM-RLM Document 79-1 Filed 07/01/20 Page 10 of 126 PageID #:
                                    1605
Case 1:19-cv-04414-KAM-RLM Document 79-1 Filed 07/01/20 Page 11 of 126 PageID #:
                                    1606
Case 1:19-cv-04414-KAM-RLM Document 79-1 Filed 07/01/20 Page 12 of 126 PageID #:
                                    1607
Case 1:19-cv-04414-KAM-RLM Document 79-1 Filed 07/01/20 Page 13 of 126 PageID #:
                                    1608
Case 1:19-cv-04414-KAM-RLM Document 79-1 Filed 07/01/20 Page 14 of 126 PageID #:
                                    1609
Case 1:19-cv-04414-KAM-RLM Document 79-1 Filed 07/01/20 Page 15 of 126 PageID #:
                                    1610
Case 1:19-cv-04414-KAM-RLM Document 79-1 Filed 07/01/20 Page 16 of 126 PageID #:
                                    1611
Case 1:19-cv-04414-KAM-RLM Document 79-1 Filed 07/01/20 Page 17 of 126 PageID #:
                                    1612
Case 1:19-cv-04414-KAM-RLM Document 79-1 Filed 07/01/20 Page 18 of 126 PageID #:
                                    1613
Case 1:19-cv-04414-KAM-RLM Document 79-1 Filed 07/01/20 Page 19 of 126 PageID #:
                                    1614
Case 1:19-cv-04414-KAM-RLM Document 79-1 Filed 07/01/20 Page 20 of 126 PageID #:
                                    1615
Case 1:19-cv-04414-KAM-RLM Document 79-1 Filed 07/01/20 Page 21 of 126 PageID #:
                                    1616
Case 1:19-cv-04414-KAM-RLM Document 79-1 Filed 07/01/20 Page 22 of 126 PageID #:
                                    1617
Case 1:19-cv-04414-KAM-RLM Document 79-1 Filed 07/01/20 Page 23 of 126 PageID #:
                                    1618
Case 1:19-cv-04414-KAM-RLM Document 79-1 Filed 07/01/20 Page 24 of 126 PageID #:
                                    1619
Case 1:19-cv-04414-KAM-RLM Document 79-1 Filed 07/01/20 Page 25 of 126 PageID #:
                                    1620
Case 1:19-cv-04414-KAM-RLM Document 79-1 Filed 07/01/20 Page 26 of 126 PageID #:
                                    1621
Case 1:19-cv-04414-KAM-RLM Document 79-1 Filed 07/01/20 Page 27 of 126 PageID #:
                                    1622
Case 1:19-cv-04414-KAM-RLM Document 79-1 Filed 07/01/20 Page 28 of 126 PageID #:
                                    1623
Case 1:19-cv-04414-KAM-RLM Document 79-1 Filed 07/01/20 Page 29 of 126 PageID #:
                                    1624
Case 1:19-cv-04414-KAM-RLM Document 79-1 Filed 07/01/20 Page 30 of 126 PageID #:
                                    1625
Case 1:19-cv-04414-KAM-RLM Document 79-1 Filed 07/01/20 Page 31 of 126 PageID #:
                                    1626
Case 1:19-cv-04414-KAM-RLM Document 79-1 Filed 07/01/20 Page 32 of 126 PageID #:
                                    1627
Case 1:19-cv-04414-KAM-RLM Document 79-1 Filed 07/01/20 Page 33 of 126 PageID #:
                                    1628
Case 1:19-cv-04414-KAM-RLM Document 79-1 Filed 07/01/20 Page 34 of 126 PageID #:
                                    1629
Case 1:19-cv-04414-KAM-RLM Document 79-1 Filed 07/01/20 Page 35 of 126 PageID #:
                                    1630
Case 1:19-cv-04414-KAM-RLM Document 79-1 Filed 07/01/20 Page 36 of 126 PageID #:
                                    1631
Case 1:19-cv-04414-KAM-RLM Document 79-1 Filed 07/01/20 Page 37 of 126 PageID #:
                                    1632
Case 1:19-cv-04414-KAM-RLM Document 79-1 Filed 07/01/20 Page 38 of 126 PageID #:
                                    1633
Case 1:19-cv-04414-KAM-RLM Document 79-1 Filed 07/01/20 Page 39 of 126 PageID #:
                                    1634
Case 1:19-cv-04414-KAM-RLM Document 79-1 Filed 07/01/20 Page 40 of 126 PageID #:
                                    1635
Case 1:19-cv-04414-KAM-RLM Document 79-1 Filed 07/01/20 Page 41 of 126 PageID #:
                                    1636
Case 1:19-cv-04414-KAM-RLM Document 79-1 Filed 07/01/20 Page 42 of 126 PageID #:
                                    1637
Case 1:19-cv-04414-KAM-RLM Document 79-1 Filed 07/01/20 Page 43 of 126 PageID #:
                                    1638
Case 1:19-cv-04414-KAM-RLM Document 79-1 Filed 07/01/20 Page 44 of 126 PageID #:
                                    1639
Case 1:19-cv-04414-KAM-RLM Document 79-1 Filed 07/01/20 Page 45 of 126 PageID #:
                                    1640
Case 1:19-cv-04414-KAM-RLM Document 79-1 Filed 07/01/20 Page 46 of 126 PageID #:
                                    1641
Case 1:19-cv-04414-KAM-RLM Document 79-1 Filed 07/01/20 Page 47 of 126 PageID #:
                                    1642
Case 1:19-cv-04414-KAM-RLM Document 79-1 Filed 07/01/20 Page 48 of 126 PageID #:
                                    1643
Case 1:19-cv-04414-KAM-RLM Document 79-1 Filed 07/01/20 Page 49 of 126 PageID #:
                                    1644
Case 1:19-cv-04414-KAM-RLM Document 79-1 Filed 07/01/20 Page 50 of 126 PageID #:
                                    1645
Case 1:19-cv-04414-KAM-RLM Document 79-1 Filed 07/01/20 Page 51 of 126 PageID #:
                                    1646
Case 1:19-cv-04414-KAM-RLM Document 79-1 Filed 07/01/20 Page 52 of 126 PageID #:
                                    1647
Case 1:19-cv-04414-KAM-RLM Document 79-1 Filed 07/01/20 Page 53 of 126 PageID #:
                                    1648
Case 1:19-cv-04414-KAM-RLM Document 79-1 Filed 07/01/20 Page 54 of 126 PageID #:
                                    1649
Case 1:19-cv-04414-KAM-RLM Document 79-1 Filed 07/01/20 Page 55 of 126 PageID #:
                                    1650
Case 1:19-cv-04414-KAM-RLM Document 79-1 Filed 07/01/20 Page 56 of 126 PageID #:
                                    1651
Case 1:19-cv-04414-KAM-RLM Document 79-1 Filed 07/01/20 Page 57 of 126 PageID #:
                                    1652
Case 1:19-cv-04414-KAM-RLM Document 79-1 Filed 07/01/20 Page 58 of 126 PageID #:
                                    1653
Case 1:19-cv-04414-KAM-RLM Document 79-1 Filed 07/01/20 Page 59 of 126 PageID #:
                                    1654
Case 1:19-cv-04414-KAM-RLM Document 79-1 Filed 07/01/20 Page 60 of 126 PageID #:
                                    1655
Case 1:19-cv-04414-KAM-RLM Document 79-1 Filed 07/01/20 Page 61 of 126 PageID #:
                                    1656
Case 1:19-cv-04414-KAM-RLM Document 79-1 Filed 07/01/20 Page 62 of 126 PageID #:
                                    1657
Case 1:19-cv-04414-KAM-RLM Document 79-1 Filed 07/01/20 Page 63 of 126 PageID #:
                                    1658
Case 1:19-cv-04414-KAM-RLM Document 79-1 Filed 07/01/20 Page 64 of 126 PageID #:
                                    1659
Case 1:19-cv-04414-KAM-RLM Document 79-1 Filed 07/01/20 Page 65 of 126 PageID #:
                                    1660
Case 1:19-cv-04414-KAM-RLM Document 79-1 Filed 07/01/20 Page 66 of 126 PageID #:
                                    1661
Case 1:19-cv-04414-KAM-RLM Document 79-1 Filed 07/01/20 Page 67 of 126 PageID #:
                                    1662
Case 1:19-cv-04414-KAM-RLM Document 79-1 Filed 07/01/20 Page 68 of 126 PageID #:
                                    1663
Case 1:19-cv-04414-KAM-RLM Document 79-1 Filed 07/01/20 Page 69 of 126 PageID #:
                                    1664
Case 1:19-cv-04414-KAM-RLM Document 79-1 Filed 07/01/20 Page 70 of 126 PageID #:
                                    1665
Case 1:19-cv-04414-KAM-RLM Document 79-1 Filed 07/01/20 Page 71 of 126 PageID #:
                                    1666
Case 1:19-cv-04414-KAM-RLM Document 79-1 Filed 07/01/20 Page 72 of 126 PageID #:
                                    1667
Case 1:19-cv-04414-KAM-RLM Document 79-1 Filed 07/01/20 Page 73 of 126 PageID #:
                                    1668
Case 1:19-cv-04414-KAM-RLM Document 79-1 Filed 07/01/20 Page 74 of 126 PageID #:
                                    1669
Case 1:19-cv-04414-KAM-RLM Document 79-1 Filed 07/01/20 Page 75 of 126 PageID #:
                                    1670
Case 1:19-cv-04414-KAM-RLM Document 79-1 Filed 07/01/20 Page 76 of 126 PageID #:
                                    1671
Case 1:19-cv-04414-KAM-RLM Document 79-1 Filed 07/01/20 Page 77 of 126 PageID #:
                                    1672
Case 1:19-cv-04414-KAM-RLM Document 79-1 Filed 07/01/20 Page 78 of 126 PageID #:
                                    1673
Case 1:19-cv-04414-KAM-RLM Document 79-1 Filed 07/01/20 Page 79 of 126 PageID #:
                                    1674
Case 1:19-cv-04414-KAM-RLM Document 79-1 Filed 07/01/20 Page 80 of 126 PageID #:
                                    1675
Case 1:19-cv-04414-KAM-RLM Document 79-1 Filed 07/01/20 Page 81 of 126 PageID #:
                                    1676
Case 1:19-cv-04414-KAM-RLM Document 79-1 Filed 07/01/20 Page 82 of 126 PageID #:
                                    1677
Case 1:19-cv-04414-KAM-RLM Document 79-1 Filed 07/01/20 Page 83 of 126 PageID #:
                                    1678
Case 1:19-cv-04414-KAM-RLM Document 79-1 Filed 07/01/20 Page 84 of 126 PageID #:
                                    1679
Case 1:19-cv-04414-KAM-RLM Document 79-1 Filed 07/01/20 Page 85 of 126 PageID #:
                                    1680
Case 1:19-cv-04414-KAM-RLM Document 79-1 Filed 07/01/20 Page 86 of 126 PageID #:
                                    1681
Case 1:19-cv-04414-KAM-RLM Document 79-1 Filed 07/01/20 Page 87 of 126 PageID #:
                                    1682
Case 1:19-cv-04414-KAM-RLM Document 79-1 Filed 07/01/20 Page 88 of 126 PageID #:
                                    1683
Case 1:19-cv-04414-KAM-RLM Document 79-1 Filed 07/01/20 Page 89 of 126 PageID #:
                                    1684
Case 1:19-cv-04414-KAM-RLM Document 79-1 Filed 07/01/20 Page 90 of 126 PageID #:
                                    1685
Case 1:19-cv-04414-KAM-RLM Document 79-1 Filed 07/01/20 Page 91 of 126 PageID #:
                                    1686
Case 1:19-cv-04414-KAM-RLM Document 79-1 Filed 07/01/20 Page 92 of 126 PageID #:
                                    1687
Case 1:19-cv-04414-KAM-RLM Document 79-1 Filed 07/01/20 Page 93 of 126 PageID #:
                                    1688
Case 1:19-cv-04414-KAM-RLM Document 79-1 Filed 07/01/20 Page 94 of 126 PageID #:
                                    1689
Case 1:19-cv-04414-KAM-RLM Document 79-1 Filed 07/01/20 Page 95 of 126 PageID #:
                                    1690
Case 1:19-cv-04414-KAM-RLM Document 79-1 Filed 07/01/20 Page 96 of 126 PageID #:
                                    1691
Case 1:19-cv-04414-KAM-RLM Document 79-1 Filed 07/01/20 Page 97 of 126 PageID #:
                                    1692
Case 1:19-cv-04414-KAM-RLM Document 79-1 Filed 07/01/20 Page 98 of 126 PageID #:
                                    1693
Case 1:19-cv-04414-KAM-RLM Document 79-1 Filed 07/01/20 Page 99 of 126 PageID #:
                                    1694
Case 1:19-cv-04414-KAM-RLM Document 79-1 Filed 07/01/20 Page 100 of 126 PageID #:
                                    1695
Case 1:19-cv-04414-KAM-RLM Document 79-1 Filed 07/01/20 Page 101 of 126 PageID #:
                                    1696
Case 1:19-cv-04414-KAM-RLM Document 79-1 Filed 07/01/20 Page 102 of 126 PageID #:
                                    1697
Case 1:19-cv-04414-KAM-RLM Document 79-1 Filed 07/01/20 Page 103 of 126 PageID #:
                                    1698
Case 1:19-cv-04414-KAM-RLM Document 79-1 Filed 07/01/20 Page 104 of 126 PageID #:
                                    1699
Case 1:19-cv-04414-KAM-RLM Document 79-1 Filed 07/01/20 Page 105 of 126 PageID #:
                                    1700
Case 1:19-cv-04414-KAM-RLM Document 79-1 Filed 07/01/20 Page 106 of 126 PageID #:
                                    1701
Case 1:19-cv-04414-KAM-RLM Document 79-1 Filed 07/01/20 Page 107 of 126 PageID #:
                                    1702
Case 1:19-cv-04414-KAM-RLM Document 79-1 Filed 07/01/20 Page 108 of 126 PageID #:
                                    1703
Case 1:19-cv-04414-KAM-RLM Document 79-1 Filed 07/01/20 Page 109 of 126 PageID #:
                                    1704
Case 1:19-cv-04414-KAM-RLM Document 79-1 Filed 07/01/20 Page 110 of 126 PageID #:
                                    1705
Case 1:19-cv-04414-KAM-RLM Document 79-1 Filed 07/01/20 Page 111 of 126 PageID #:
                                    1706
Case 1:19-cv-04414-KAM-RLM Document 79-1 Filed 07/01/20 Page 112 of 126 PageID #:
                                    1707
Case 1:19-cv-04414-KAM-RLM Document 79-1 Filed 07/01/20 Page 113 of 126 PageID #:
                                    1708
Case 1:19-cv-04414-KAM-RLM Document 79-1 Filed 07/01/20 Page 114 of 126 PageID #:
                                    1709
Case 1:19-cv-04414-KAM-RLM Document 79-1 Filed 07/01/20 Page 115 of 126 PageID #:
                                    1710
Case 1:19-cv-04414-KAM-RLM Document 79-1 Filed 07/01/20 Page 116 of 126 PageID #:
                                    1711
Case 1:19-cv-04414-KAM-RLM Document 79-1 Filed 07/01/20 Page 117 of 126 PageID #:
                                    1712
Case 1:19-cv-04414-KAM-RLM Document 79-1 Filed 07/01/20 Page 118 of 126 PageID #:
                                    1713
Case 1:19-cv-04414-KAM-RLM Document 79-1 Filed 07/01/20 Page 119 of 126 PageID #:
                                    1714
Case 1:19-cv-04414-KAM-RLM Document 79-1 Filed 07/01/20 Page 120 of 126 PageID #:
                                    1715
Case 1:19-cv-04414-KAM-RLM Document 79-1 Filed 07/01/20 Page 121 of 126 PageID #:
                                    1716
Case 1:19-cv-04414-KAM-RLM Document 79-1 Filed 07/01/20 Page 122 of 126 PageID #:
                                    1717
Case 1:19-cv-04414-KAM-RLM Document 79-1 Filed 07/01/20 Page 123 of 126 PageID #:
                                    1718
Case 1:19-cv-04414-KAM-RLM Document 79-1 Filed 07/01/20 Page 124 of 126 PageID #:
                                    1719
Case 1:19-cv-04414-KAM-RLM Document 79-1 Filed 07/01/20 Page 125 of 126 PageID #:
                                    1720
Case 1:19-cv-04414-KAM-RLM Document 79-1 Filed 07/01/20 Page 126 of 126 PageID #:
                                    1721
